Filed 12/21/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 215







State of North Dakota, 		Plaintiff and Appellee



v.



Jonathan Ray Moore, 		Defendant and Appellant







No. 20090143







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Lloyd Clayton Suhr, Assistant State’s Attorney, Burleigh County Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Wayne D. Goter, 723 Memorial Hwy., P.O. Box 1552, Bismarck, ND 58502-

1552, and Mark Taylor Blumer, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Moore

No. 20090143



Per Curiam.

[¶1]	Jonathan Moore appeals the order setting restitution and the amended criminal judgment.  Moore argues the district court erred when it ordered him to pay restitution because restitution can only be imposed after considering its rehabilitative affect and his classification as a habitual offender represents the State’s acknowledgment that he cannot be rehabilitated.  Moore also argues the evidence does not support the amount of restitution ordered by the district court.  We conclude the district court did not abuse its discretion in determining restitution should be ordered or in determining the amount of restitution.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Wade L. Webb, D.J.



[¶3]	The Honorable Wade L. Webb, D.J., sitting in place of Sandstrom, J., disqualified.